BENSON, Judge
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The above-entitled cause was tried on June 21,1976. The *359Plaintiff appeared by its attorney, Mr. Stephen A. Cronin and the Defendant appeared by its attorney, Mr. Joaquin C. Arriola.
FINDINGS OF FACT
1. Plaintiff and Pil Son Whiteman entered into a Contract by which Plaintiff supplied certain amusement devices for use at Mrs. Whiteman’s place of business. This Contract was admitted as Exhibit 1.
2. Pil Son Whiteman’s interest in the business was transferred to Susan Toki Castro, who became obligated under Exhibit 1.
3. Susan Toki Castro breached the Contract’s provision forbidding use of any devices not supplied by the Plaintiff.
4. No actual damages resulting from the breach were proved.
5. Actual damages, in case of breach, were ascertainable.
CONCLUSIONS OF LAW
1. The Plaintiff is entitled to judgment for nominal damages of $1.00 together with his costs of this action.
2. The Plaintiff is not entitled to liquidated damages.
Let judgment be entered accordingly.
JUDGMENT
This cause came on regularly for trial on the 21st day of June, 1976, before the Honorable Richard H. Benson, Judge, presiding, sitting without a jury. The plaintiff appeared by its attorney, Mr. Stephen A. Cronin, and the defendant appeared by her attorney, Mr. Joaquin C. Arriola, and evidence both oral and documentary having been presented by both parties and the cause having been argued and submitted for decision and the court having made and caused to be filed its written Findings of Fact and Conclusions of Law
*360IT IS ORDERED, ADJUDGED AND DECREED that plaintiff have judgment against defendant in the sum of $1.00 together with his costs of this action.